Mr. Justice Brennan,
with whom Mr. Justice Stewart and Mr. Justice Marshall join, dissenting.
Petitioners were convicted in the United States District Court for the Central District of California of mailing allegedly obscene matter in violation of 18 U. S. C. § 1461, and of transporting such matter in violation of 18 U. S. C. § 1462. The Court of Appeals for the Ninth Circuit affirmed. 431 F. 2d 655 (1970). We granted certiorari and remanded the case for further consideration in light of Miller v. California, 413 U. S. 15 (1973). 413 U. S. 913 (1973). On remand, the Court of Appeals for the Ninth Circuit again affirmed the convictions. 507 F. 2d 1100.
For the reasons stated in my dissent from the remand of this case, 413 U. S. 914, and because the present judgment was rendered after Miller, I would grant certiorari and reverse the judgment.*

 Although four of us would grant certiorari and reverse the judgment, the Justices who join this opinion do not insist that the case be decided on the merits.